



Exhibit 10.8




DELUXE
PERFORMANCE SHARE
CORPORATION
UNIT AWARD AGREEMENT
 
(CEO)



AWARDED TO
AWARD DATE
TARGET NUMBER
OF SHARES
 
 
 



1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the right to receive shares of Deluxe common
stock, par value $1.00 per share (the “Shares”), in an amount initially equal to
the Target Number of Shares specified above (the “Target Award”) on the terms
and conditions contained in this Performance Share Award Unit Agreement
(including the Addendum and Schedules attached hereto, this “Agreement”) and
Deluxe’s 2017 Long Term Incentive Plan (the “Plan“), a copy of which has been
provided to you. Any capitalized term used but not defined in this Agreement
shall have the meaning given to the term in the Plan as it currently exists or
may hereafter be amended. The number of Shares that may actually be earned and
become eligible to vest pursuant to this Agreement can be between 0% and 200% of
the Target Number of Shares, but may not exceed 200% of the Target Number of
Shares.

2.
Performance Period. The performance period for purposes of determining whether
and to what extent Shares will be issued under a Performance Award (as defined
below) shall be the three-year period commencing on January 1 of the year in
which this Award was granted (the “Performance Period”).

3.
Performance Goals. The performance goals for purposes of determining whether and
to what extent Shares will be issued under a Performance Award are set forth in
the attached Performance Goals Schedule.

4.
Vesting. Vesting of the Target Award shall occur if and to the extent that
performance goals are achieved, as set forth in the attached Performance Goals
Schedule and as determined and certified by the Committee in accordance with the
Plan after the end of the Performance Period. The number of Shares that vest, if
any, may be adjusted by the Committee to the extent permitted by this Agreement
and the Plan. The final vested award certified by the Committee is referred to
as the “Performance Award.”

5.
Distribution. Any Shares to be distributed under this Agreement shall be
distributed as soon as administratively practicable after certification of a
Performance Award by the Compensation Committee, but no later than two and
one-half months following the end of the Performance Period for which such
certification occurred. The Committee may, in its sole discretion, elect to pay
you the value of all or any portion of the Performance Award in cash, based upon
the closing price of a Share on the business day immediately prior to the date
of vesting. The Shares distributed to you under this Section, Section 7 or
Section 8 are referred to, collectively, as the “Distributed Shares.”

6.
Restrictions. Your rights in any Shares covered by this Agreement shall be
subject to the following restrictions during and after the Performance Period:



(a)
All Distributed Shares shall be subject to forfeiture to Deluxe as provided in
this Agreement and the Plan.



(b)
Until any Shares are distributed to you under Section 5, neither you nor anyone
claiming through you shall have any rights as a shareholder under this
Agreement, including the right to vote or to receive dividends, stock dividends
or other non-cash distributions.



(c)
You may not transfer, sell, assign, or pledge the right to receive the Shares,
other than by will or the laws of descent and distribution, or as otherwise
permitted by the Committee pursuant to the Plan, and any such attempted transfer
shall be void.



7.
Termination of Employment. Except as described in this Section or in Section 8,
in the event your employment is terminated prior to the payment of the
Performance Award, this Agreement and your rights to receive the Performance
Award shall be immediately and irrevocably forfeited, unless your termination
occurs:



(a)
on or prior to the second anniversary of the Award Date and is (i) by the
Company without Cause or (ii) by you for Good Reason; or



(b)
on or after the one year anniversary of commencement of the Performance Period
and is by reason of (i) termination by the Company without Cause within 12
months of the consummation of a Change of Control, (ii) termination by you for
Good Reason within 12 months of the consummation of a Change of Control,
(iii) your death, (iv) your Disability, or (v) your Approved Retirement.



In the event your employment is terminated in accordance with Section 7(a) and
you have executed and not rescinded a Release (as defined in the Employment
Agreement) and remain at all times in material compliance with the restrictive
covenants applicable to you, including but not limited to those continuing
obligations set forth in the Employment Agreement, your Target Award shall be
eligible for continued vesting in accordance with Section 4 and you shall be
entitled to receive a distribution of the resulting Performance Award determined
by the Committee, in its sole discretion, following completion of the
Performance Period. Such distribution will be made at the same time that
distributions are made to active employees.




--------------------------------------------------------------------------------







In the event your employment is terminated in accordance with Section 7(b) on or
after the one year anniversary of commencement of the Performance Period and
prior to the end of the Performance Period for any of the reasons (i) through
(v) of Section 7(b), you or your estate shall be entitled to receive a pro-rata
distribution (calculated based on the days elapsed in the Performance Period
prior to the employment termination date divided by the total days in the
Performance Period) of the Performance Award determined by the Committee, in its
sole discretion, upon completion of the Performance Period to be paid based on
the attached Performance Goals Schedule. Such distribution will be made at the
same time that distributions are made to active employees.
In the event your employment is terminated for any of the reasons (i) through
(v) of Section 7(b) after completion of the Performance Period but prior to
certification and distribution of the Performance Award, you or your estate
shall be entitled to receive the Performance Award determined by the Committee
upon completion of the Performance Period to be distributed, in its sole
discretion, based on the attached Performance Goals Schedule. Such distribution
will be made at the same time that distributions are made to active employees.
In the event of a conflict between Section 7(a) and Section 7(b), Section 7(a)
shall control. For the avoidance of doubt, this Section 7 shall be subject to
the provisions of Section 8.
8.
Change of Control. If, in connection with any Change of Control, the acquiring
Person, surviving or acquiring corporation or entity, or any Affiliate of such
corporation or entity, elects to assume or continue the obligations of Deluxe
under this Agreement and to replace the Shares issuable under it with Equivalent
Replacement Securities, then all references herein to Shares shall thereafter be
deemed to refer to the Equivalent Replacement Securities issuable upon
attainment of Performance Goals, references to Deluxe shall thereafter be deemed
to refer to the issuer of such Equivalent Replacement Securities, and all other
terms of this Agreement shall continue in effect except as to the extent
modified by this Section 8.

If the Change of Control does not meet the assumption, continuation or
replacement criteria specified in this Section 8, then the value of the Target
Award shall be calculated based upon the value of a Share as of the closing
price on the business day immediately prior to the effective date of the Change
of Control and that amount shall become due and payable in cash, immediately
upon the Change of Control. Nothing contained herein shall limit the authority
of the Committee under Section 4(c) of the Plan to make adjustments to the
Shares subject to this Agreement in the case of a transaction described in
Section 4(c) of the Plan that does not constitute a Change of Control.
9.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the distribution to you of any Shares or other payments under
this Agreement, and you acknowledge that you should consult with your own tax
advisor regarding the applicable tax consequences. Upon the distribution of
Shares, you shall promptly pay to Deluxe in cash, or in previously acquired
shares of Deluxe common stock having a fair market value equal to the amount of
all applicable taxes required by Deluxe to be withheld or collected upon the
distribution of the Shares. In the alternative, prior to the end of the
Performance Period, you may direct Deluxe to withhold from Shares otherwise to
be distributed the number of Shares having a fair market value equal to the
amount of all applicable taxes required by Deluxe to be withheld upon the
distribution of the Shares. You acknowledge that no Shares will be distributed
to you, notwithstanding any Performance Award, unless and until you have
satisfied any obligation for withholding taxes as provided in this Agreement.

10. Forfeiture of Award and Award Gain Resulting from Certain Activities.
(a) If, at any time during the period commencing on the first day of the
Performance Period and ending 12 months after the date that you have received a
Performance Award, you engage in any Forfeiture Activity (as defined below)
then, in addition to any other rights Deluxe or its Affiliates may have against
you, (i) your rights under this Agreement shall immediately terminate effective
as of the date any such activity first occurred, and (ii) the value of any
Distributed Shares or cash paid to you pursuant to this Agreement must be paid
to Deluxe within 30 days of demand by Deluxe. For purposes hereof, any such
value shall be determined by multiplying the number of Distributed Shares by the
higher of the closing price of a Share on the business day prior to the date of
vesting or the closing price on the business day prior to the date of repayment
or, to the extent the Performance Award was paid to you in cash, including any
payment pursuant to the penultimate paragraph of Section 8, the amount of cash
paid to you or on your behalf. The amount repaid shall not be reduced by any tax
withholding, whether paid in Shares or cash.


(b) As used herein, you shall be deemed to have engaged in a Forfeiture Activity
if, in violation of any Company policy or other term or condition of your
employment, you (i) directly or indirectly engage in any business activity on
your own behalf or as a partner, stockholder, director, trustee, officer,
consultant or otherwise of any person or entity which is directly in competition
with or competitive with any current business of the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer (or
agent, employee or consultant of any customer) with whom you had contact in the
course of your employment with the Company to deal with a competitor of the
Company, (iii) fail to hold in a fiduciary capacity for the benefit of the
Company all confidential information, knowledge and data, including without
limitation customer lists and information, business plans and business strategy
(“Confidential Data”) relating in any way to the business of the Company , or
(iv) are terminated by the Company (or any successor) for Cause.


(c) If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines, such that the
provisions, as so limited, shall be enforceable against you.


(d) By accepting this Agreement, you consent to a deduction from any amounts the
Company owes you from time to time (including amounts owed to you as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by the Company), to the extent of the amounts you owe the
Company under the foregoing provisions. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount you owe, calculated as set forth above, you agree to
pay immediately the unpaid balance to the Company.




2

--------------------------------------------------------------------------------





(e) You will be released from the forfeiture provisions of subparagraph (b)(i)
in the event your employment with the Company has been involuntarily terminated
without Cause or you voluntarily terminate your employment with the Company for
Good Reason. Otherwise, you may be released from the foregoing forfeiture
provisions only if the Committee (or its duly appointed agent) determines in its
sole discretion that such action is in the best interests of Company.


(f) Nothing contained in this Section shall be construed to limit the provisions
of Section 6(h) of the Plan (dealing with recoupment of awards made to certain
officers of the Company), which are incorporated into this Agreement by this
reference.


11.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its Affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.]



By your acceptance of this performance share award, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have received and reviewed these documents and that they
set forth the entire agreement between you and Deluxe regarding your right to
the Shares pursuant to this Award Agreement.




DELUXE CORPORATION


By: ________________


                                








3

--------------------------------------------------------------------------------





ADDENDUM TO
PERFORMANCE SHARE AWARD AGREEMENT




For the purposes hereof the terms used herein shall have the following meanings:


“Approved Retirement” shall mean any voluntary termination of employment that
occurs on or after the date on which the sum of your age and years of employment
with Deluxe and/or its Affiliates equals at least seventy-five (75) and that is
approved by the Compensation Committee of the Board.


“Board” means the Board of Directors of the Company.


“Cause” shall mean that one of the following events or conditions has occurred
during the Employment Term (as defined in the Employment Agreement):


(i)
willful act or acts of dishonesty undertaken by you that result in your
substantial gain or personal enrichment at the expense of the Company;



(ii)
unlawful conduct or gross misconduct that is willful and deliberate on your part
and is or is reasonably likely to be injurious to the business, finances or
reputation of the Company;



(iii)
your conviction of, or your plea of guilty or no-contest to, a gross misdemeanor
involving moral turpitude or a felony;



(iv)
your material breach of any terms, conditions or representations of the
Employment Agreement or of any material written policies of the Company, which
failure or breach, if curable, has not been cured by you to the reasonable
satisfaction of the Board within thirty (30) days after written notice thereof
to you from the Company.



For purposes of this definition of “Cause”, no act or failure to act shall be
treated as “willful” unless done, or omitted to be done, by you not in good
faith and without the reasonable belief that your action or omission was in the
best interest of the Company.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:
(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or



(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or



(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.



Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Company” shall mean Deluxe (including any successor corporation) and its
Affiliates.


“Disability” shall have the meaning set forth in the Company’s group long-term
disability plan applicable to you for purposes of eligibility for long-term
disability benefits; provided, if no such plan or definition exists, then
“Disability” shall mean your inability to perform on a full-time basis the
duties and responsibilities of your position with the Company by reason of your
illness or other physical or mental impairment or condition, if such inability
continues for an uninterrupted period of 120 days or more during any 180-day
period.  A period of inability shall be “uninterrupted” unless and until you
return to full-time work for a continuous period of at least thirty (30) days.




4

--------------------------------------------------------------------------------





“Employment Agreement” means that certain employment agreement by and between
Deluxe and you, Mr. Barry C. McCarthy, dated October 14, 2018.


“Equivalent Replacement Securities” shall mean other equity securities that are
listed on a national securities exchange (including by use of American
Depository Receipts or any similar method) and are freely transferable under all
applicable federal and state securities laws and regulations, the quantity of
which shall be determined by the Committee in accordance with Section 4(c) of
the Plan.


“Good Reason” shall mean the occurrence of any of the following without your
consent and not caused by you:


(i)
the assignment to you of any position and/or duties, or any other action by the
Company, that results in a material diminution in your position, authority,
duties or responsibilities, excluding any diminution attributable solely to the
fact that the Company is no longer a public company;



(ii)
any material reduction in your Base Salary (as defined in the Employment
Agreement) or AIP target opportunity (as defined in the Employment Agreement)
(other than a reduction of not more than 10% of your then-current Base Salary
made as part of an across-the-board reduction);



(iii)
any material breach by the Company of the Employment Agreement, including but
not limited to a requirement that you report to anyone other than the Board or
the failure of any successor to all or substantially all of the business or
assets of the Company to assume the Employment Agreement in writing (other than
in the case of merger by which transfer of the Employment Agreement occurs by
operation of law), or any other written agreement between you and the Company;



(iv)
a requirement that you relocate your primary work location by more than 50
miles; or



(v)
any request or requirement by the Company that you take any action or omit to
take any action that is inconsistent with or in violation of the Company’s
ethical guidelines and policies as the same existed within the 120-day period
prior to the termination date,



provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, you give the Company written notice of such event, (B)
the Company fails to cure such event within thirty (30) days after receipt of
such written notice, and (C) the effective date of your termination of
employment is within 180 days following expiration of such cure period.


"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its Affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.


       




5

--------------------------------------------------------------------------------






DELUXE
PERFORMANCE SHARE
CORPORATION
UNIT AWARD AGREEMENT
 
(CEO)





[Performance Goals Schedule]




